PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/868,781
Filing Date: 23 Apr 2013
Appellant(s): Boudreault et al.



__________________
James L. Katz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. §101 Rejection
Claims 12, 14-17, and 22-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claimed invention recites a judicial exception (i.e. an abstract idea) without "significantly more".

NEW GROUNDS OF REJECTION
NONE.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Withdrawn 35 U.S.C. §103 Rejections
Claims 12, 14-17, 22, and 26 were rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0191587 A1 to Brumfield ("Brumfield". Filed Jan. 24, 2011. Published Jul. 26, 2012) in view of US 2009/0259583 A1 to Janowski ("Janowski", Filed Apr. 15, 2008. Published Oct. 15, 2009), and US 2007/0038550 to Caille et al. ("Caille", Eff. Filed Mar. 22, 2005. Published Feb. 15, 2007).
Claims 23-25 were rejected under 35 U.S.C. 103 as being unpatentable over Brumfield, Janowski, and Caille as applied to independent claim 12 above, and further in view of "Options and Earnings Announcements" to Donders et al. ("Donders", Published in the year 2000).

Reasons for the Withdrawal of the 35 U.S.C. §103 Rejections:
The Appellants argue in the Appeal Brief at pages 18-20, that none of Brumfield, Janowski, or Caille (either independently or in combination) teach or suggest the following features of independent claim 12: 
an order book database that stores previously received, but not yet satisfied, orders to trade the financial instrument, the previously received but not yet satisfied orders to trade being stored in an arrangement which aggregates together subsets of the previously received but not yet satisfied orders to trade by price, each subset being defined based on a fixed trading price increment and a minimum bid ask spread” 

More specifically, the Appellants argue in the Appeal Brief at pages 19 and 20 that the Brumfield reference (which was relied upon to reject these features in the Final Office Action and in the subsequent Advisory Action) does not teach or suggest “an order book database” that stores ‘not yet satisfied orders’ in an arrangement that aggregates together ‘subsets of the orders’ defined ‘based on a fixed trading price increment and a minimum bid ask spread’, as expressly recited in independent claim 12.
In the rejection of this feature at page 8 of the Final Office Action, the Examiner cited Brumfield’s para. [0028], which discloses “[a]n order book [that] is a database that includes data relating to unmatched quantity of trade orders.  For example, the order book 210 may include data relating to a market for a tradeable object, such as … market depth at various price levels”.  
In the rejection, the Examiner interpreted Brumfield’s “market depth at various price levels” as corresponding to the claimed “each subset being defined based on a fixed trading price increment”, and a “minimum bid-ask spread” set to zero (such that the bid and ask values are identical).  
However, upon further review, the Examiner is interpreting the claimed feature as a specific data structure (“an arrangement which aggregates together subsets of the previously received but not yet satisfied orders to trade by price, each subset being defined based on a fixed trading price increment and a minimum bid ask spread”), that is not expressly disclosed or suggested in any of Brumfield, Janowski, or Caille. Therefore the 35 U.S.C. §103 rejection of independent claim 12 is withdrawn, and the 35 U.S.C. §103 rejections of all dependent claims are withdrawn. 

(2) Response to Arguments
(2a) Arguments Regarding the 35 U.S.C. §101 Rejection
In the Final Office Action, all pending claims (claims 12, 14-17, and 22-26) were rejected under 35 U.S.C. §101, because the claimed invention is directed to non-statutory subject matter. The claimed invention recites a judicial exception (i.e. an abstract idea) without "significantly more".
In pages 7 through 16 of the Appeal Brief filed on April 12, 2021, the Appellants request that the rejection be withdrawn, in light of their interpretation of the Alice/Mayo test as applied to independent claim 12, which differs from the Examiner’s interpretation.  The Examiner respectfully submits that the Alice/Mayo test to independent claim 12 should be affirmed, and that therefore the Examiner’s 35 U.S.C. §101 rejection of claims 12, 14-17, and 22-26 should be affirmed.

Step 1 of the Alice/Mayo test 
The Examiner agrees with the Appellants’ argument in page 7 of the Appeal Brief, that for step 1 of the Alice/Mayo test (as set forth in MPEP § 2106), all of the pending claims are directed to apparatuses (independent claim 12 recites a system that comprises a computer processor and a non-transitory computer-readable medium), so all pending claims are directed to a statutory category. 

Step 2A of the Alice/Mayo test 
However, the Examiner respectfully disagrees with the Appellants’ argument in page 7 of the Appeal Brief, that the claims are not directed to an abstract idea.  In page 3 of the Final Office Action, the Examiner held that the claims are directed “Certain Methods of Organizing Human Activity”, specifically, “Fundamental Economic Principles or Practices”, “Commercial or Legal Interactions” or “Managing Personal Behavior or Relationships or Interactions between People.” 
More specifically, independent claim 12 recites an “adaptive match engine” that is configured to:
match the received plurality of incoming orders to trade with the previously received but not yet satisfied orders to trade stored in the order book database;
store the incoming order in the order book database when a match with at least one of the previously received but not yet satisfied orders to trade is not found;
control how an incoming order to trade is allocated among the previously received but not yet satisfied orders to trade that match the incoming order based on an allocation criteria; and
determine a quantity of order to trade ...

In paragraph 14 on page 3 of the Final Office Action, the Examiner stated that “This process of matching bids to offers, at prices determined by an order book, is an abstract idea that is a ‘Method of Organizing Human Activity’, specifically a ‘Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)’, [and] ‘Commercial or Legal Interactions’”.
However, in page 7 of the Appeal Brief, the Appellants argue that the claims are instead directed to “an improved process/system for dynamically adjusting the stored arrangement of previously received orders to trade as stored in an order book”, and that therefore “[t]he claims do not recite a certain method of organizing human activity such as a fundamental economic concept or commercial 

Step 2A, Prong One, of the Alice/Mayo test
The Examiner also respectfully disagrees with the Appellants’ argument in pages 7 to 8 of the Appeal Brief, that the claims are not directed to an abstract idea.  
More specifically, the Examiner disagrees with the Appellants’ conclusory argument that following is not an abstract idea and therefore is not directed to a judicial exception of 35 USC § 101: “Various criteria may be analyzed to determine if a bid ask spread meets the desired criteria. When the criteria are not met, the bid ask spread may be adjusted by aggregating the stored orders. Aggregation may include raising a price of the lowest ask prices and/or lowering a price of the highest bid orders.”
Furthermore, the Examiner disagrees with the Appellants’ conclusory argument that following is not an abstract idea and therefore is not directed to a judicial exception of 35 USC § 101: “[T]he claims provide for conditionally selecting from among a plurality of order allocation criteria based on a determined order quantity, wherein the selected order allocation criteria is operative to control the desired order quantity, something that cannot be directly controlled by the exchange computer system.” 

Step 2A, Prong Two, of the Alice/Mayo test
The Examiner also respectfully disagrees with the Appellants’ argument in pages 8 to 9 of the Appeal Brief, that the claims are not abstract, because the claims are integrated into a practical application. 
The Examiner stated in the Advisory Action dated February 9, 2021 that “the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception” and that “all additional elements in the claims (that are added to the judicial exception) merely do ‘no more than generally link the use of a judicial exception to a particular technological environment or field of use’”. 
In pages 8 to 9 of the Appeal Brief, the Appellants argue that the claims do not attempt to monopolize the idea, but instead only claim the improvement as applied to a specific technology, that of “an electronic transaction processing system that reduces computing load on a computer processor”.  However, this computer is a generic computer with a generic processor and a generic non-transitory computer-readable medium.

“conditionally determining order allocation criteria, dynamically adjusting how previously received, but not yet satisfied, orders to trade are stored in an order book database, and delaying, by a time interval, the execution of the iteratively and dynamically adjusting of the initial minimum bid ask spread at the exchange computer system to alter the aggregation”.  

The Examiner interprets this “specific application” as directed to the following feature of claim 12: “(c) starting a timer and waiting, based thereon, for a time interval to periodically perform the iteratively and dynamically adjusting in (b).”  However, the Examiner fails to see how this feature is an improvement as applied to “a specific technology”, and fails to see how “(c) starting a timer and waiting, based thereon, for a time interval to periodically perform the iteratively and dynamically adjusting in (b).” is restricted to a specific technology.  This feature can even be implemented without the use of a computer.
The Appellants further argue in page 9 of the Appeal Brief that the claim “do not attempt to cover the entire field” (without defining what “the field” is).  The Examiner maintains that to the contrary, the above-discussed features apply to generic computers used to adjust the initial minimum bid ask spread at financial exchanges.  
The Appellants further argue in page 9 of the Appeal Brief that “Appellants’ specification provides a technical explanation of the technical problem and explains the details of how the technical solution expressed in the claims overcomes the technical problem”, and then cite Figures 2-4 and para. [0002], [0073], and [0022] through [0027] of the specification of the application. 
The Examiner disagrees with Appellants’s argument in page 10 of the Appeal Brief that “the use of a timer and waiting for a time interval to periodically perform the adjustment” is a technical implementation that solves technical problems.  Therefore, the Examiner maintains that the claims are not integrated into a practical application, do not provide an improvement to a specific technology (by providing a technical solution to a technical problem), and as such are not directed to eligible subject matter. 

Step 2B of the Alice/Mayo test 
The Examiner respectfully disagrees with the Appellants’ argument that “the claims recite significantly more than the judicial exception”. Instead, the Examiner maintains that the claims merely add the words “apply” (or an equivalent) to the judicial exception, or mere instructions to implement Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 1341-42,(Fed. Cir. 2017)).
In pages 13 to 14 of the Appeal Brief, the Appellants provide a list of “non-conventional” steps “arising in the context of controlling and adjusting a bid ask spread”, that are recited in “Claim 1” (claim 12).  However, the Examiner maintains that these steps are all “mere instructions to implement the abstract idea on a computer”, which is the issue addressed by the Step 2B of the Alice/Mayo test.
These “non-conventional” steps recited by the Appellants, and that the Examiner interprets as being “mere instructions to implement the abstract idea on a computer”, are:
(1) “an order book database that stores previously received, but not yet satisfied, orders to trade the financial instrument, the previously received but not yet satisfied orders to trade being stored in an arrangement which aggregates together subsets of the previously received but not yet satisfied orders to trade by price, each subset being defined based on a fixed trading price increment and a minimum bid ask spread”; 
(2) “determine a quantity of order to trade and, based thereon, conditionally select from a set of the order allocation criteria including: pricetime, pro-rata, price-explicit-time algorithm, order-level-pro-rata, order-level-priority-prorata, threshold-pro-rata, priority-threshold-pro-rata, and split-price-time-pro-rata, the selected order allocation criteria being operative to incentivize one or more of the plurality of participants to submit an order to trade having the determined quantity”, 
(3) “maintaining at the exchange computer system an initial minimum bid ask spread for the financial instrument”; 
(4) “iteratively and dynamically adjusting the initial minimum bid ask spread at the exchange computer system to alter the aggregation of the previously received but not yet satisfied orders as stored in the order book database by aggregating the previously received but not yet satisfied orders at a price level to meet predetermined criteria while not adjusting the fixed trading increment”, and 
(5) “starting a timer and waiting, based thereon, for a time interval to periodically perform the iteratively and dynamically adjusting in (b).” 

The Appellants argue in page 15 of the Appeal Brief that the pending claim 12 overcomes the 35 USC § 101 rejection because it is similar to the claims in McRO, Inc. dba Planet Blue v. Bandai Namco Games America, 837 F.3d 1299 (Fed. Cir. 2016).  The Appellants argue that “it is the incorporation of the rules in claim 12, not the use of a computer, that improves existing technologies”. McRO, at 1314. The Appellants further argue that “In McRO, the Federal Circuit acknowledged that "[t]he claimed process uses a combination of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters." McRO, at 1315. 
However, the present claims are directed to financial transactions, and more specifically the adjustment of a bid-ask spread used by a financial exchange.  The financial subject matter of the pending claims places them within the same subject matter area as Alice Corp. v. CLS Bank International, McRO, the pending claims are not directed to computer graphics or computer animation.  Furthermore, the claimed “rules” that the Appellants discuss are financial in nature (e.g. “maintaining at the exchange computer system an initial minimum bid ask spread for the financial instrument”, and “iteratively and dynamically adjusting the initial minimum bid ask spread at the exchange computer system”).  Therefore, McRO is not applicable to the pending claims.
The Appellants further argue in page 15 of the Appeal Brief that “there is no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract and necessarily analyzed at the second step of Alice, nor do we believe that Alice so directs.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).  However, the Examiner did not make such an argument in the Final Office Action, and therefore this quotation from Enfish is not a relevant response to the Examiner’s holding in Step 2B of the Alice/Mayo test that the pending claims recite “mere instructions to implement the abstract idea on a computer”.
In regards to Appellant’s arguments in pages 16 through 16 of the Appeal Brief, that the Examiner did not correctly perform the Berkheimer “well-understood, routine, or conventional” analysis of Step 2B of the Alice/Mayo test, the Examiner refers the Appellants to MPEP § 2106.05(f), which states that “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”, citing Alice Corp. v. CLS Bank, 573 U.S. 208, 223 (2014). 
Therefore, in the Final Office Action, in Step 2B of the Alice/Mayo test, the Examiner held that the claims merely add the words “apply” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer (as discussed in MPEP § 2106.05(f)) is an alternative to the “well-understood, routine, or conventional” analysis. 
Accordingly, the Examiner respectfully submits that the Board should affirm the 35 U.S.C. § 101 rejection of claims 12, 14-17, and 22-26, as being directed to non-statutory subject matter.

Conclusion
For the above reasons, it is believed that all of the rejections should be sustained.


/Ayal I. Sharon/
Examiner, Art Unit 3695

June 5, 2021

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.